ORDER
This matter is before the Court on a Motion to Dismiss for Lack of Jurisdiction filed by Appellant Kim Davis. The motion has been fully briefed, and the parties agree that Kentucky Senate Bill 216, which will go into effect before we are scheduled to hear oral argument in this case, will render these consolidated appeals moot. We therefore dismiss these appeals and remand this matter to the district court with instructions to vacate its August 12, 2015 preliminary injunction order [DE 43] and its September 3, 2015 order modifying that injunction [DE 74]. See United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S.Ct. 104, 95 L.Ed. 36 (1950). The district court’s September 3, 2015 order holding Davis in contempt of court [DE 75] does not meet the requirements for vacatur under Munsingwear and its progeny, and it is therefore not vacated.
ENTERED BY ORDER OF THE COURT